Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered December 6, 2005 in a proceeding pursuant to Family Court Act article 3. The order placed respondent for a period of 12 months in the custody of the Monroe County Department of Human Services for placement at Mountain Lake.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Justice T., 305 AD2d 1076, 1077 [2003], lv denied 100 NY2d 512 [2003]; Matter of Kale F., 269 AD2d 832 [2000]). Present—Scudder, PJ., Gorski, Centra, Green and Pine, JJ.